Title: David Bailie Warden to James Monroe, 10 June 1814
From: Warden, David Bailie
To: Monroe, James


        
          Copy.
          Sir,
          Paris, 10 June, 1814.
        
        I have the honor of communicating to you a copy of my correspondence with mr. Crawford to serve as a defence of my determination to wait for your official instructions with respect to my Consular powers. My removal from office, in the manner which I have described appeared to me to be an abuse of delegated authority: for if mr. Crawfords powers in relation to me were discretionary, as would appear by his acknowledgement to mr. Carrol, I must have been guilty of some illegal act, in order to justify at present the application of those powers. The decision against me seems to have been provoked by the note which I addressed to him, on the 26th of last month concerning several american consular signs exhibited at Paris; for on the following day, he announced his authorisation to suspend me. On this, and other important circumstances is my determination grounded. 1°. Mr. Crawford has refused to communicate to me neither the original, nor a certified copy of the orders concerning my removal from office. 2°. He has proposed to annull my powers at a moment when he himself has no powers: when all his ministerial functions, in consequence of the late change of government, are entirely suspended. Under such circumstances and exertions, and [sic] faithful Servant of the Republic is surely entitled to the right of petition; and especially after having furnished, what he believes to be a satisfactory answer to the two points of accusation now presented against him. The inclosed document will serve as the proof of my assertion concerning mr. Barnetts’ employment. If I had any duties as Consul, the care, protection, and liberation of Seamen devolved upon me. In this line mr. Barnet acted by the authority of the minister and, therefore, I am justified in my assertion concerning him. It is well-known, that he has been regularly employed in the business of american Seamen: their letters, which I delivered to mr. Crawford, by his own instructions, in December last, afford ample proof of this fact; if any other were necessary than his frequent visits to the french bureauxe

demanding information in the quality of Consul, and in the name of the American minister at Paris. On the 1st of September, 1813, I exhibited proof to mr. Crawford, that mr. Barnet, had, in violation of the Laws of the United States, deliverd american passports to several subjects of His Brittanic majesty long detained as hostages in france. It is proper to inform you, Sir, that although I have determined to retain the seals, untill I hear from you, yet from respect to the government, I will not legalize a document, nor execute any act as Consul. I suspended my functions on the 6th Instant, on the receipt of mr. Crawfords’ letter. I am, Sir, very respectfully &
        
          David Bailie Warden
        
      